NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUBEN ORTEGA ALMANZA,                           No.    14-70091

                Petitioner,                     Agency No. A079-580-870

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Ruben Ortega Almanza, a native and citizen of Mexico, petitions for review

of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that he

did not have a reasonable fear of persecution or torture in Mexico and thus is not

entitled to relief from his reinstated removal order. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo claims of due process violations in

immigration proceedings. Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir.

2010). We deny the petition for review.

       We reject as unsupported by the record Almanza’s contentions that the IJ

violated his due process rights by failing to provide a reasoned explanation for her

decision. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim). We also reject Almanza’s contention that the IJ

failed to consider his arguments. See Larita-Martinez v. INS, 220 F.3d 1092,

1095-96 (9th Cir. 2000).

       In his opening brief, Almanza fails to challenge the IJ’s determination that

he did not have a reasonable fear of persecution on account of a protected ground

or torture in Mexico. Thus, Almanza has waived any such challenge. See Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by

failing to raise it in the opening brief).

       The motion of the National Immigration Project of the National Lawyers

Guild and the Northwest Immigrant Rights Project for leave to file an amici curiae

brief out of time (Docket Entry No. 30) is denied.

       PETITION FOR REVIEW DENIED.

                                             2                                14-70091